IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 43733

STATE OF IDAHO,                                   )     2016 Unpublished Opinion No. 635
                                                  )
       Plaintiff-Respondent,                      )     Filed: August 11, 2016
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
DAVID KENNETH LORD,                               )     THIS IS AN UNPUBLISHED
                                                  )     OPINION AND SHALL NOT
       Defendant-Appellant.                       )     BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Second Judicial District, State of Idaho,
       Latah County. Hon. John R. Stegner, District Judge.

       Order relinquishing jurisdiction and imposing sentence, affirmed.

       Eric D. Fredericksen, Interim State Appellate Public Defender; Boise, for
       appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       David Kenneth Lord pled guilty to fleeing or attempting to elude a peace officer, Idaho
Code § 49-1404(2). The district court imposed a unified four-year sentence, with one year
determinate, and placed Lord on probation.             Lord admitted to violating the terms of his
probation, and the district court executed the underlying sentence and retained jurisdiction. Lord
was sent to participate in the retained jurisdiction program. After Lord completed his period of
retained jurisdiction, the district court relinquished jurisdiction. Lord appeals, claiming the
district court erred by refusing to grant probation.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district


                                                  1
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Lord has
failed to show that the district court abused its discretion in relinquishing jurisdiction.
       Lord argues that all of the relevant goals of sentencing could have been accomplished
with probation. As noted above, however, the district court found that probation was not an
appropriate course of action in Lord’s case. The record does not indicate that the district court
abused its discretion in sentencing.
       The order of the district court relinquishing jurisdiction and imposing sentence is
affirmed.




                                                   2